Exhibit 10.41

 

[ggflc3esdtbg000001.jpg]

 

 

 

 

 

 

info@ portola.com

T: 650.246.7000

270 East Grand Avenue

www.portola.com

F: 650.246.7376

South San Francisco, CA 94080

 

 

 

 

 

 

Innovative Science. Patient Focused.

 

January 18, 2018

John Moriarty

152 North Avenue

Westport, CT 06880

jbmoriartyjr@yahoo.com

VIA EMAIL

Dear John,

On behalf of Portola Pharmaceuticals, Inc. ("Portola" or the "Company"),I am
pleased to present you an exempt position of Executive Vice President and
General Counsel, reporting to Bill Lis, Chief Executive Officer. Your start date
for this position is on Monday, March 12, 2018.

Annual Salary

Your salary will be paid at the rate of $41,666.67 per month ($500,000.00
annualized) less payroll deductions and all required withholdings.

Target Bonus

You will be eligible to receive an annual bonus target of 45% of your base
salary. Whether Portola awards bonuses for any given year, the allocation of the
bonuses, if awarded, will be in the sole discretion of the Company as determined
by its Board of Directors (the "Board"). If the Board approves payment of
bonuses for any given year, the bonus amounts generally will be determined and
paid within the first calendar quarter of the year based on the prior year's
performance. If your employment terminates for any reason prior to the end of
the calendar year, then you will not have earned a bonus for that year and will
not receive any portion of it.

Equity

Stock Options: Subject to Board approval, and as a material inducement for you
to enter into employment with the Company, you will be granted an option grant
to purchase 125,000 shares of the Company's common stock, subject to the terms
and conditions of a Portola equity incentive plan, pursuant to a stock option
grant notice and stock option agreement that will be provided to you following
the date of grant. The exercise price of the option will be the closing price of
Portola's Common Stock on March 30, 2018 as long as your start date is no later
than March 15, 2018. The option will be subject to a four (4) year vesting
schedule, such that 25% of the shares will vest on the first anniversary of the
commencement of your employment, with the balance vesting in equal monthly
installments over the subsequent thirty-six (36) months, until either your
option shares are fully vested or your employment ends, whichever occurs first,
in each case subject to your continued employment with the Company through the
applicable vesting dates.

Restricted Stock Units (RSUs): Subject to Board approval and a start date no
later than March 15, 2018 and as a material inducement for you to enter into
employment with the Company, on March 30, 2018 you will be granted 25,000
Restricted Stock Units that will vest and become non-forfeitable, assuming your
continued employment with the Company upon each vesting date, annually over
three years.

 

 

--------------------------------------------------------------------------------

Additional Benefits

In addition to the compensation package outlined above, you will receive the
following:

Benefits: You will be eligible to receive Portola's complete package of benefits
subject to the terms of the benefit plans and generally applicable Company
policies.

Sign-On Bonus: Payable upon your first paycheck you will receive a one-time
sign-on bonus payment of $200,000.00 less required taxes and withholdings. You
are required to repay this bonus to the Company in full if your employment
terminates for any reason (except a Covered Termination, as defined in your
Severance Benefits Agreement) in your first year of employment with the Company.
You will be required to pay half of the bonus amount if your employment
terminates prior to the completion of your second year of employment for any
reason (except a Covered Termination, as defined in your Severance Benefits
Agreement). You are required to make any such repayment to the Company within
sixty (60) days following your employment termination date.

Relocation Program: You are eligible to participate in the Portola Relocation
Program administered by MoveTrek Mobility. To determine the relocation elements
that are applicable to you, please contact our MoveTrek Account Manager, Terry
Grant at 800-774-2090 extension 3405. MoveTrek will send the applicable
Relocation Policy to you upon determination of your eligibility.

Executive Severance Benefits Agreement: Provides compensation and benefits in
the event that you are subject to certain qualifying terminations of employment,
including a change in control and an involuntary termination without cause. The
compensation and benefits are subject to the terms of the Company's form of
severance benefits agreement for similarly situated employees.

Please note that Portola may modify compensation and benefits from time to time
as it deems necessary in accordance with applicable law.

Confidentiality

As a Portola employee, and as a condition of your employment, you will be
expected to abide by Company rules and regulations and sign and comply with the
Company's Proprietary Information and Inventions Agreement which prohibits
unauthorized use or disclosure of Portola proprietary information.

In your work for the Company, you will be expected not to make any unauthorized
use or disclosure of any confidential information or materials, including trade
secrets, of any former employer or other person to whom you have an obligation
of confidentiality. Rather, you will be expected to use only that information
which is generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.

By signing this letter, you represent that you are able to perform your job
duties within these guidelines, and you are not in unauthorized possession of
any confidential documents, information, or other property of any former
employer or other third party. In addition, you represent that you have
disclosed to the Company in writing any agreement you may have with any third
party (e.g., a former employer) which may limit your ability to perform your
duties to the Company.

Acknowledgements

By signing below, you agree that your employment with Portola is "at will,"
which means you may terminate your employment with Portola at any time and for
any reason whatsoever simply by notifying Portola, and likewise, Portola may
terminate your employment at any time and with or without cause or advance
notice. This at-will employment relationship cannot be changed except in a
writing signed by a Company officer. Portola reserves the right, in its sole
discretion, to adjust salaries, incentive compensation, stock plans, employee
benefits, job titles, locations, duties, responsibilities and reporting
relationships in accordance with applicable laws.

 

 

--------------------------------------------------------------------------------

This letter, together with the Proprietary Information and Inventions Agreement,
forms the complete and exclusive statement of agreement with Portola concerning
the subject matter hereof. The employment terms in this letter supersede any
other agreements or promises made to you by anyone, whether oral or written.
Changes in your employment terms, other than those changes expressly reserved to
the Company's discretion in this letter, require a written modification signed
by an officer of Portola. As required by law, this offer is subject to
satisfactory proof of your right to work in the United States of America.

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your employment offer,
therefore, is contingent upon a clearance of such a background investigation
and/or reference check, to the Company's satisfaction.

Please sign and date this letter and return it to the Company if you wish to
accept employment at Portola under the terms described above.

We welcome you to the Portola team and look forward to your contribution to the
Company's success.

Yours truly,

/s/ Stacy Markel

Stacy Markel

Senior Vice President, Human Resources

Accepted:

 

/s/ John Moriarty

 

January 23, 2018

John Moriarty

 

Date

 

 

 